DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the claim is allowable as the prior art fails to teach or render obvious the underlined limitations in combination with the other limitations in the independent claim.
1. A computing device, comprising: 

a main processor having multiple cores configured to execute instructions independently; 

a network interface controller operatively coupled to the main processor, the network interface controller having one or more virtual port each having one or more queues configured to receive and temporarily store packets corresponding to one or more communication flows; and 

a memory containing instructions executable by the main processor to cause the main processor to: 

receive, at the main processor, an indication from the network interface controller to perform network processing operations for first and second packets in a queue of a virtual port of the network interface controller; and 

in response to receiving the request, 

assign first and second cores for performing the network processing operations for the first and second packets, respectively, the first and second cores being configured to operate independently; and 

perform the network processing operations at the first and second cores to effect processing and transmission of the first and second packets to first and second applications, respectively, both the first and second applications executing in a virtual machine hosted on the computing device.

Regarding Claim 12, the claim is allowable as the prior art fails to teach or render obvious the underlined limitations in combination with the other limitations in the independent claim.

12. A method for network traffic management in a computing device having a network interface controller operatively coupled to a main processor with multiple cores, the network interface controller having one or more virtual port each -32-Attorney Docket No.: 400161-US-CNT having one or more queues configured to receive and temporarily store packets, wherein the method comprising: 

receiving, at the main processor, an indication from the network interface controller to perform network processing operations for multiple packets in a single queue of a virtual port of the network interface controller; and 

in response to receiving the request, at the main processor, 

selecting and instructing multiple cores to perform the network processing operations for the multiple packets in the single queue of the virtual port; and 

performing the network processing operations with the multiple selected cores to effect processing and transmission of the multiple packets to one or more applications individually executing in a virtual machine hosted on the computing device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li (US 2009/0007150) from the same or similar field of endeavor teaches:
[0033] In one embodiment, intermediate driver 340 may allocate the receive queues associated with each of network interfaces for use by any of the network interfaces so that network interfaces appear as a single virtual network interface with multiple receive queues to layers above intermediate driver 340 such as but not limited to OS 304. For example, for two network interfaces with two receive queues each, intermediate driver 340 may provide a single virtual network interface with four receive queues (e.g., four input and four output receive queues). Where multiple network interfaces are used, intermediate driver 340 allows taking advantage of features of OS 304 of directing packets for processing by a specific processor even when the device driver for one or any of network interfaces does not support use of multiple receive queues.

However, the reference fails to teach or otherwise suggest the allowable limitation “receive, at the main processor, an indication from the network interface controller to perform network processing operations for first and second packets in a queue of a virtual port of the network interface controller” and “assign first and second cores for performing the network processing operations for the first and 

Goel (US 2012/0033673) from the same or similar field of endeavor teaches:
    PNG
    media_image1.png
    369
    952
    media_image1.png
    Greyscale

Explaining the figure is ¶ [0185]:
[0185] In the case of a data parallelism approach, the work may be divided up and distributed based on VIPs, NICs and/or data flows of the VIPs or NICs. In one of these approaches, the work of the multi-core system may be divided or distributed among the VIPs by having each VIP work on a distributed set of data. For example, each core may be configured to run one or more VIPs. Network traffic may be distributed to the core for each VIP handling that traffic. In another of these approaches, the work of the appliance may be divided or distributed among the cores based on which NIC receives the network traffic. For example, network traffic of a first NIC may be distributed to a first core while network traffic of a second NIC may be distributed to a second core. In some cases, a core may process data from multiple NICs.

However, the reference fails to teach or otherwise suggest the allowable limitation “receive, at the main processor, an indication from the network interface controller to perform network processing operations for first and second packets in a queue of a virtual port of the network interface controller” and “assign first and second cores for performing the network processing operations for the first and second packets, respectively, the first and second cores being configured to operate independently” as required by the independent claim.

Mehra (US 2016/0182379) from the same or similar field of endeavor teaches:
[0092] The virtual network element(s) 760A-R perform similar functionality to the virtual network element(s) 730A-R. For instance, the hypervisor 754 may present a virtual operating platform that appears like networking hardware 710 to virtual machine 762A, and the virtual machine 762A may be used to implement functionality similar to the control communication and configuration module(s) 732A and forwarding table(s) 734A (this virtualization of the hardware 740 is sometimes referred to as network function virtualization (NFV)). Thus, NFV may be used to consolidate many network equipment types onto industry standard high volume server hardware, physical switches, and physical storage, which could be located in Data centers, NDs, and customer premise equipment (CPE). However, different embodiments of the invention may implement one or more of the virtual machine(s) 762A-R differently. For example, while embodiments of the invention are illustrated with each virtual machine 762A-R corresponding to one VNE 760A-R, alternative embodiments may implement this correspondence at a finer level granularity (e.g., line card virtual machines virtualize line cards, control card virtual machine virtualize control cards, etc.); it should be understood that the techniques described herein with reference to a correspondence of virtual machines to VNEs also apply to embodiments where such a finer level of granularity is used. The virtual network elements 760A-R may include instances 766A-766R of an adaptive packet processing software (APP) 750 implementing embodiments of the invention as described with reference to FIGS. 1-6. Each instance 766A is configured to process and forward packets received at the network device 704 by mapping a packet to a packet processing thread according to a direct mapping scheme or a load balancing scheme based on the state of the packet processing thread's queue.

However, the reference fails to teach or otherwise suggest the allowable limitation “receive, at the main processor, an indication from the network interface controller to perform network processing operations for first and second packets in a queue of a virtual port of the network interface controller” and “assign first and second cores for performing the network processing operations for the first and second packets, respectively, the first and second cores being configured to operate independently” as required by the independent claim.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M MORLAN whose telephone number is (571)270-5674. The examiner can normally be reached Monday - Friday, 10 AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT M MORLAN/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
ROBERT M. MORLAN
Primary Examiner
Art Unit 2419